Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “channel” (Claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (Is this just formed by the handle?) (Applicant amended the spec to reference “171” which is not in the drawings.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 18-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims require that a user is part of the method.


Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the term using the physical properties of “rigid” (the inverse of elasticity) and “elasticity” in claim 2 are relative term which renders the claim indefinite. The term “rigid” and “elasticity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (These are physical properties present in all solids except for powders.  These need to have claim description that does not require claiming a person to describe the degree.  )

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wigo (US 20210260460 A1) in view of Milbury (US 1544672 A).
	Regarding Claim 1 Wigo discloses a swim aid device, comprising: a) a belt  (Element 20) having: i) a hoop portion including a first tab and a second tab (Element 23); ii) a front end and a back end opposite said front end wherein the back end includes an opening and wherein the belt is in a first closed position and operatively openable to a second open position (The tab can reasonably be construed to be the back of the belt); and b) one or more buoyant elements (Element 10) couplable to said back end of the belt and securable in place with said tabs wherein a buoyancy of the one or more buoyant elements allows a user to remain afloat.  Wigo does not explcility disclose wherein said belt is biased in a first closed position.
	Milbury discloses a rigid belt hoop biased in a first closed position (L75.  Also “The flexibility of the collar enables it to readily conform to part of the person to which attached” Line 92.).  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the belt hoop of Wigo with the biased belt hoop of Milbury.  The motivation to modify Wigo is that the flexibility of the hoop of Milbury allows it to readily conform to the body. (Milbury, Line 94)

Regarding Claim 2, Wigo in view of Milbury discloses the swim aid device of Claim 1, wherein said belt is deformable to said second open position adapted to extend about a waist of the user.  (Milbury, Line 94.  See MPEP 2114 regarding functional limitations of an apparatus.)

Regarding Claim 3, Wigo in view of Milbury discloses the swim aid device of Claim 2, wherein when said belt is elastically deformed from the first closed position to said second open position to extend about the waist of the user, said belt goes back to the biased first closed position and remains secure (at least to some degree) around the waist of the user.  (Milbury, Line 94.  See MPEP 2114 regarding functional limitations of an apparatus.)

Regarding Claim 4, Wigo in view of Milbury discloses the swim aid device of Claim 1, wherein said belt generally conforms to a waist of the user and wherein a user's arms, torso and legs are uncovered and unrestricted such that the swim aid device provides flotation assistance and avoids interference with a swimming activity.  (Milbury, Line 80)

Regarding Claim 5, Wigo in view of Milbury discloses the swim aid device of Claim 1, wherein said hoop portion terminates in said first tab opposing said second tab and wherein said first tab and said second tab extend at an angle and away from said hoop portion such that the one or more buoyant elements are securable to the belt.  (Milbury, Element 19.  The tabs extend away from the tangent and buoyant elements may still be secured when sized for the belt. )

Regarding Claim 6, Wigo in view of Milbury discloses the swim aid device of Claim 5, wherein said tabs further terminate in a stop portion such that the one or more buoyant elements are securable to the belt.  (Element 19 is capable of stopping the buoyant elements when closed)

Regarding Claim 7, Wigo in view of Milbury discloses the swim aid device of Claim 5, wherein said tabs further comprise a notch such that said one or more buoyant elements are securable to the belt.  (Notch around the circumference of Milbury, Fig. 2.)

Regarding Claim 8, Wigo in view of Milbury discloses the swim aid device of Claim 1, wherein said tabs further comprise at least one of a clip, a hook and loop, a latch and lock, a releasable buckle (Milbury Element 19 is a releasable buckle.), and a clasp such that the one or more buoyant elements are couplable to said belt.  

Regarding Claim 9, Wigo in view of Milbury discloses the swim aid device of Claim 1, wherein said front end of the belt comprises a hollowed-out protrusion (Protrosuin shown around  the circumference in Milbury Fig. 2. Is hollowed on the inflatable interior.  Examiner suggest claiming more precise geometry.) adapted to keep the user in a swimming position and with a head of the user away from a body of water.  

Regarding Claim 10, Wigo in view of Milbury discloses the swim aid device of Claim 1 wherein said one or more buoyant elements are substantially cylindrical (See Wigo Fig. 4b), and further include a handle (Wigo Element 22) couplable to said tabs .

Regarding Claim 11, Wigo in view of Milbury discloses the swim aid device of Claim 10 wherein said one or more buoyant elements are hydrodynamically shaped (They are shaped to be placed in water.) and placeable about a back of the user such that said device allows for swimming training and allows a user to remain in a swimming position. (They are placeable about the back to at least some degree as they float up as in Wigo Fig. 4C.)  

Regarding Claim 13, Wigo in view of Milbury discloses the swim aid device of claim 11 wherein said one or more buoyant elements further comprise a top end and a bottom end opposite said top end and a main body and wherein said top end is dome shaped and hydrodynamic.  (See Wigo Element 10)

Regarding Claim 16, Wigo in view of Milbury discloses the swim aid device, comprising: a) a belt having: i) a rigid hoop portion including a first tab and a second tab; (See rejection Clam 5 above) ii) a front end and a back end opposite said front end wherein the back end includes an opening and wherein the belt is biased in a first closed position and operatively openable to a second open position (See Milbury Fig. 1.); and b) one or more buoyant elements couplable to said back end of the belt and securable in place with said tabs wherein a buoyancy of the one or more buoyant elements allows a user to remain afloat. (See combination proposed in rejection of Claim 1.)

a) a belt having a front end and a back end opposite the front end wherein the back end comprises a closure mechanism and wherein said front end comprises a floating element (Milbury, Line 76); and b) one or more buoyant elements couplable to said back end of the belt wherein the swim aid device allows a user to remain in a swimming position and with a head of the user away from a body of water.  (Wigo, Element 10)

Regarding Claim 17, Wigo in view of Milbury discloses the swim aid device of claim 16 wherein said one or more buoyant elements further comprise a channel operatively couplable to said belt.  (Wigo Element 222)

Regarding Claim 18, Wigo in view of Milbury discloses the method of swimming training using a swim aid device comprising a belt having a hoop portion including a first tab and a second tab, a front end and an opposite back end wherein the back end comprises an opening and wherein the belt is biased in a first closed position and operatively openable to a second open position, one or more buoyant elements couplable to said back end of the belt and securable in place with said tabs wherein a buoyancy of the one or more buoyant elements allows a user to remain afloat; the method comprising the steps of: i) opening the belt of the swim aid device and securing said swim aid device around a waist of the user (Milbury Lines 74-81); ii) allowing said swim aid device to regain its biased first closed position (Milbury, Line 93); iii) positioning the back end of the swim aid device and the one or more buoyant elements along a back of the user (the device encircles the user including the back); iv) entering a body of water with a head upward; (This is a normal way of entering watering implicit in the type swim training suggested) v) initiating a swimming position wherein a torso of the user is in the body of water and the back of the user is afloat all while the head of the user remains outside of the body of water (Wigo, paragraph 25 ); and vi) performing a swimming training exercise (suggested Wigo, paragraph 29).  

Regarding Claim 19, Wigo in view of Milbury discloses method of swimming training of claim 18 wherein said swim aid device further comprises a front buoyant element along the front end of the belt and further including the step of placing said front buoyant element along a front of the waist of the user prior to the step of entering the body of water. (This step is part of putting on the device in step 1.)  

Regarding Claim 20, Wigo in view of Milbury discloses method of swimming training of claim 18 further comprising the step of tightening the swim aid device around the waist of the user. (Suggested by the clasp Milbury Element 19)

Response to Arguments
Applicant's arguments filed 28 Nov 2022 have been fully considered but they are not persuasive. 
Applicant argued that Wigo and Milbury fail to disclose a rigid hoop.  Examiner disagrees.  The hoop in Wigo has the property of rigidity: just not enough to be biased to close around a person.  Wigo has enough rigidity to close around a person as in “The flexibility of the collar enables it to readily conform to part of the person to which attached” (L92, see rejection above.)  Combining the two gives external buoyancy belt of Wigo the added advantage of self-closing rigidity of Milbury.  Applicant did not argue against the resulting combination of teachings, nor the motivation to combine the teachings.  The Examiner maintains the rejection.

Allowable Subject Matter
Claim12, 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Applicant may wish to consider entering the office’s After Final Consideration Program by filling out the one page form located at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Examiner suggests calling for an interview for assistance preparing the claims to overcome the 112b.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        15 Dec 2022